216 Ga. 535 (1961)
118 S.E.2d 85
MILLER
v.
MILLER.
21079.
Supreme Court of Georgia.
Argued November 15, 1960.
Decided January 5, 1961.
deGive & Fendler, for plaintiff in error.
Clifford Oxford, Charles H. Wills, contra.
DUCKWORTH, Chief Justice.
This action for divorce, alimony, and custody of minor children alleges a cause of action for the relief sought and clearly shows that the court has jurisdiction of both the subject matter and the parties. Even though the allegations show that the defendant is a resident of a foreign jurisdiction, yet he was personally served with process while sojourning within the State and county in which the court is located where the petitioner resides, and the court acquired jurisdiction under Code §§ 3-206, 15-202, and 2-4901 (Constitution of 1945). See Rogers v. Rogers, 138 Ga. 803 (76 S.E. 48); Hicks v. Hicks, 193 Ga. 446 (18 S.E.2d 754); Curtis v. Curtis, 215 Ga. 367 (110 S.E.2d 668). The court did not err in overruling the defendant's plea to the jurisdiction and general demurrer.
Judgment affirmed. All the Justices concur.